           Case 1:19-cr-00266-NONE-SKO Document 62 Filed 06/11/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANGELA SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00266 LJO-SKO
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                            FINDINGS AND ORDER
14   WILFREDO MEDINA-PEREZ,                               CURRENT DATE: July 9, 2021
     URIEL IVAN PORTILLO, and                             TIME: 9:30 a.m.
15   ROJELIO “ROY” GARCIA                                 COURT: Hon. Dale A. Drozd
16                                Defendants.             PROPOSED DATE: July 15, 2021
                                                          COURT: Hon. Dale A. Drozd
17

18          Defendant ROY GARCIA (defendant) is scheduled for a combination change-of-plea and
19 sentencing hearing on July 9, 2021.

20          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the
21 Eastern District of California until further notice, and allows district judges to continue all criminal

22 matters. Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18

23 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s

24 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after

25 May 2, 2021.1 This and previous General Orders, as well as the declarations of judicial emergency,

26 were entered to address public health concerns related to COVID-19.
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00266-NONE-SKO Document 62 Filed 06/11/21 Page 2 of 5


 1           Although the General Orders address the district-wide health concern, the Supreme Court has

 2 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 3 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 4 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 5 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 6 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 7 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 8 or in writing”).

 9           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

11 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

12 the ends of justice served by taking such action outweigh the best interest of the public and the

13 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

14 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

15 ends of justice served by the granting of such continuance outweigh the best interests of the public and

16 the defendant in a speedy trial.” Id.

17           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

18 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

19 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

20 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance
21 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

22 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

23 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

24 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

25 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

26           In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00266-NONE-SKO Document 62 Filed 06/11/21 Page 3 of 5


 1 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 2 for the hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 3 continuance must be “specifically limited in time”).

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6 through defendant’s counsel of record, Emily DeLeon, hereby stipulate as follows:

 7          1.      By previous order, this matter was set for a joint change-of-plea and sentencing hearing

 8 on July 9, 2021.

 9          2.      On April 23, 2021, the Court authorized the preparation of a pre-plea Presentence Report.

10 The parties sought this report in order to enable defendant to plead and be sentenced on the same day.

11          3.      By this stipulation, the parties now move to continue the change-of-plea hearing and

12 sentencing hearing currently set for July 9, 2021, to July 15, 2021 and to exclude time between July 9,

13 2021 and July 15, 2021, inclusive, under the Speedy Trial Act, 18 U.S.C.§ 3161(h)(7)(A), B(i) and (iv)

14 [Local Code T4] and 18 U.S.C. § 3161(h)(7)(A), B(ii) [Local Code T2].

15          4.      Defendant has reached a plea agreement with the government, which the parties intend to

16 file shortly. If, however, defendant ultimately does not enter his guilty pleas and decides to proceed to

17 trial, the parties agree and stipulate, and request that the Court find the following:

18                  a)      The government has represented that the discovery associated with this case

19          includes over 11,000 pages of Bates stamped discovery and over one hundred recordings. All of

20          this discovery has been either produced directly to counsel and/or made available for inspection

21          and copying.

22                  b)      Counsel for defendant desires additional time to consult with her client, to review

23          the current charges, to conduct investigation and research related to the charges, to review and

24          copy discovery for this matter, to discuss potential resolutions with her client, to prepare pretrial

25          motions, and to otherwise prepare for trial.

26                  c)      Counsel for defendant believes that failure to grant the above-requested

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00266-NONE-SKO Document 62 Filed 06/11/21 Page 4 of 5


 1          continuance would deny her the reasonable time necessary for effective preparation, taking into

 2          account the exercise of due diligence.

 3                  d)      The government does not object to the continuance.

 4                  e)      Additionally, given the voluminous discovery and the fact that this case involved

 5          a wiretap investigation, it is so complex that it is unreasonable to expect adequate preparation for

 6          pretrial proceedings or for the trial itself prior to July 15, 2021.

 7          5.      Based on the above-stated findings, the ends of justice served by continuing the case as

 8 requested outweigh the interest of the public and the defendant in a trial within the original date

 9 prescribed by the Speedy Trial Act.
10          6.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

11 within which trial must commence, the time period of July 9, 2021, to July 15, 2021, inclusive, is

12 deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] and 18 U.S.C. §

13 3161(h)(7)(A), B(ii) [Local Code T2], because it results from a continuance granted by the Court at

14 defendant’s request on the basis of the Court’s finding that the ends of justice served by taking such

15 action outweigh the best interest of the public and the defendant in a speedy trial.

16          7.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20
21
      Dated: June 11, 2021                                     PHILLIP A. TALBERT
22                                                             Acting United States Attorney
23
                                                               /s/ ANGELA SCOTT
24                                                             ANGELA SCOTT
                                                               Assistant United States Attorney
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:19-cr-00266-NONE-SKO Document 62 Filed 06/11/21 Page 5 of 5

     Dated: June 11, 2021                            /s/ per email authorization
 1                                                   EMILY DELEON
                                                     Counsel for Defendant
 2
                                                     ROY GARCIA
 3

 4
                                         FINDINGS AND ORDER
 5
     IT IS SO ORDERED.
 6

 7     Dated:    June 11, 2021
                                               UNITED STATES DISTRICT JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME      5
30    PERIODS UNDER SPEEDY TRIAL ACT
